09-3374-ag
         Sorongan v. Holder
                                                                                        BIA
                                                                                  Elstein, IJ
                                                                               A098 648 600
                                                                               A098 648 601
                                                                               A098 648 602
                                                                               A098 648 603
                                                                               A098 648 604
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of November, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                PETER W. HALL,
10                    Circuit Judges.
11       _____________________________________
12
13       ERNA FLORENCIE SORONGAN, I KETUT
14       BAGIANTA, I WAYAN CENNA WIDHIANTARA,
15       NI MADE CHERYL WIDYANETTA, I NYOMAN
16       CERRENS WIDHIANTA,
17                Petitioners,
18
19                            v.                                09-3374-ag
20                                                              NAC
21       ERIC H. HOLDER, JR., UNITED STATES
22       ATTORNEY GENERAL,
23                Respondent.
24       _______________________________________
25
26       FOR PETITIONERS:               H. Raymond Fasano, New York,
27                                      New York.
 1   FOR RESPONDENT:          Tony West, Assistant Attorney
 2                            General; John S. Hogan, Senior
 3                            Litigation Counsel; David H. Wetmore,
 4                            Trial Attorney, Office of Immigration
 5                            Litigation, United States Department
 6                            of Justice, Washington, D.C.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED, that the petition for review

11   is DENIED.

12       Petitioners, natives and citizens of Indonesia, seek

13   review of a July 10, 2009, order of the BIA, affirming the

14   July 27, 2007, decision of Immigration Judge (“IJ”) Annette

15   S. Elstein, which denied their application for asylum,

16   withholding of removal, and relief under the Convention

17   Against Torture (“CAT”).    In re Sorongan, Nos. A098 648

18   600/601/602/603/604 (B.I.A. July 10, 2009), aff’g Nos. A098

19   648 600/601/602/603/604 (Immig. Ct. N.Y. City July 27,

20   2007).   We assume the parties’ familiarity with the

21   underlying facts and procedural history in this case.

22       Under the circumstances of this case, we consider both

23   the IJ’s and the BIA’s opinions “for the sake of

24   completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

25   2008) (internal quotations omitted).   The applicable

26   standards of review are well-established.    Salimatou Bah v.


                                    2
 1   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008); Manzur v. U.S.

 2   Dep't of Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

 3       The agency did not err in finding that the harm the

 4   lead petitioner, Erna Florencie Sorongan, claimed to have

 5   suffered, while unfortunate and offensive, did not rise the

 6   level of persecution.   See Ivanishvili v. U.S. Dep’t of

 7   Justice, 433 F.3d 332, 341 (2d Cir. 2006).   Contrary to

 8   Petitioners’ contention, the agency’s analysis did not run

 9   afoul of our decision in Manzur, because the agency did not

10   analyze a pattern of harms by isolating each incident and

11   disposing of it on separate grounds.   See Manzur, 494 F.3d

12   at 290.   Rather, because the agency expressly stated that it

13   considered the claims in the aggregate, and nothing in its

14   decisions suggests that it did not actually do so, the

15   agency did not err in finding that Petitioners did not

16   establish past persecution.   See id.; Ivanishvili, 433 F.3d

17   at 341.   Moreover, although the agency did not expressly

18   list every incident of harm in Petitioners’ application for

19   relief, because it referenced the most important incidents

20   and indicated that it had considered her entire claim, its

21   analysis was not flawed.   See Wei Guang Wang v. BIA, 437

22   F.3d 270, 275 (2d Cir. 2006) (holding that the agency need


                                   3
 1   not “expressly parse or refute on the record each individual

 2   argument or piece of evidence offered by the petitioner”)

 3   (internal quotation marks and citations omitted).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot.    Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15




                                     4